Citation Nr: 0533447	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating greater than 40 
percent for lumbar spine osteoarthritis with a bulging disc.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to March 
1990.  The veteran also had Army National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to an initial disability rating 
greater than 40 percent for lumbar spine osteoarthritis with 
a bulging disc.  The Board finds that a remand for additional 
development is required before final appellate review.
 
First, VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1).

In this case, in May 2003, the veteran provided a completed 
authorization to obtain records from "N.S.", M.D., whom he 
identified as a physician who had provided the veteran with 
relevant treatment for his back condition.  The veteran 
himself also provided treatment records from Dr. S. dated in 
July, August, and October of 2003.  Specifically, an October 
2003 progress note from Dr. S. indicated that the veteran 
requires back surgery.  Thus, these records are relevant in 
determining the severity of the veteran's back condition.  

The RO issued a request for the complete set of records in 
October 2003.  It did not receive a response to this request.  
The Board notes there is no indication that the RO issued a 
follow-up request or explained to the veteran what further 
action VA would take.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c).  According to an April 2004 statement as part of 
his substantive appeal, the veteran emphasizes Dr. S.'s 
recommendation for immediate back surgery.  Consequently, a 
remand is required so that the RO may comply with the duty to 
assist and properly follow up on its original request for all 
medical records from Dr. S. 

Second, during the course of this claim, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  The amendments 
also allow for intervertebral disc sydrome, Code 5243, to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.   

The Board notes that the RO addressed both sets of amendments 
in the March 2004 statement of the case (SOC) and in 
subsequent supplemental statements of the case (SSOCs).  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  However, review of 
the October 2001, April 2003, and April 2004 VA examinations 
fails to reveal findings or discussion necessary to properly 
evaluate the veteran under the amended criteria, specifically 
evidence as to the duration of incapacitating episodes the 
veteran has, if any.  Thus, in light of the veteran's 
statements, a new examination is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a follow-up to 
its October 2003 request for records from 
Dr. S. with notice to the veteran, as 
required by VA regulation.  The veteran 
himself is asked to obtain any additional 
records from this doctor, or to indicate 
that no other records are needed, in 
order to expedite this claim.  

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the nature and severity of the 
service-connected lumbar spine 
osteoarthritis with a bulging disc.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.

The examination must include range of 
motion findings, and should include any 
other test or study deemed necessary by 
the examiner.  The examiner is asked to 
identify and describe any current lumbar 
spine symptomatology, including any 
functional loss associated with lumbar 
spine osteoarthritis with a bulging disc 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.  

If there is no evidence of any of the 
above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

If there is evidence of any objective 
neurological abnormality associated with 
the lumbar spine disability, the examiner 
should identify that abnormality and 
comment on its severity.  

The examination report should also 
include a discussion of whether the 
veteran has incapacitating episodes and 
the total duration (in weeks) of such 
episodes during the previous year.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

3.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issue on appeal, 
considering the September 2002 and 
September 2003 amendments to the rating 
criteria for spinal disabilities.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4); 68 Fed. 
Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  If the disposition 
remains unfavorable, the RO should 
furnish the veteran an SSOC and afford 
the applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

